DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2021 has been entered.

Claims 1-9 and 11-19 are pending in this application. Claims 1, 11, and 14 have been amended. Claims 1 and 11 are independent claims.


Claim Objections
Claim 11 at lines 4-5 recites the limitation “… the touch trajectory drawn by the user …”.
“… the touch trajectory drawn by the user …” with “… a touch trajectory drawn by a user …”. 
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first acquiring module configured to collect … , acquire …, store …, calculate …, and restore …”, “a second acquiring module configured to acquire from a preset first database a pattern or character”, “a matching module configured to match …”, “a display module configured to display …”, “an updating module configured to judge …”, “a statistics module and an arrangement module, wherein the statistics module is configured to count … and the arrangement module is configured to determine …”, “a first cancel module configured to cancel …”, “a second cancel module configured to cancel …”, “a collecting module configured to collect…”, and “a pre-determining module configured to pre-determine …” in claims 11 and 15-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

As per Applicant’s specifications:
the display module is being interpreted to cover any touch-enabled display such as a touch screen, as described on p. 22, paragraph [0066] of the specifications
all the other modules appear on fig. 4 and in light of  pp. 35-36, paragraph [0096] of the specifications can be interpreted to cover any combination of hardware and software within a computing device or on a network including a cloud-based system that can perform the specified functions.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., US PGPUB 2015/0148106 A1 (hereinafter as Choi) in view of Oka, US Patent No. 5,835,081.

Regarding independent claim 1, Choi teaches a convenient operating method [see title; [0003], and [0010]], the method comprising the steps of: 
acquiring a touch trajectory inputted by a user on a touch screen [see e.g. [0102] describing a touch track as a movement trace of the touch applied to the display unit and [0105] indicating a time-series sensing of the touch movement]; 
acquiring from a preset first database a pattern or character matching the touch trajectory [see e.g. [0072] indicating pattern or character recognition; see [0109] describing a preset memory 140 storing the touch tracks; see [0106] indicating communicating with the database for matching items]; 
matching the acquired pattern or character with operating object-associated information in a preset information database, the operating object-associated information being relevant information of a corresponding operating object [again see [0106] describing matching certain touch tracks with applications installed and associated functionalities; see also examples in [0132]-[0133] and figs. 4A-B and 5A-B (as described in [0143], [0146], and [0149]-[0152]]; and 
displaying, under the condition of successful matching, the operating object corresponding to the operating object-associated information successfully matched [see e.g. [0213] indicating the display of an icon corresponding to the controlled function, which is in turn identified based on successful matching following an identified touch track, as per [0143]].

Choi also teaches a different embodiment wherein after the step of acquiring a touch trajectory inputted by the user on the touch screen [note figs. 11A and the description in [0182] where a user has input a touch trajectory (of the signature) on the touch screen], the method further comprises at least one of:
canceling a previous touch trajectory input by the user under the condition that a preset cancel gesture input by the user on the touch screen is further acquired, and stopping the step of acquiring from the preset first database the pattern or character matching the touch trajectory, the preset cancel gesture includes sliding two fingers downward on the touch screen; and 
canceling a previous touch trajectory input by the user under the condition that the user triggers a sub-button, and stopping the step of acquiring from the preset first database the pattern or character matching the touch trajectory, wherein the sub-button is included in a shortcut button arranged on an operation interface of a terminal [note in fig. 11A (d) the sub-button shortcut indicating the “CANCEL” option on the graphical user interface which would trigger cancellation of a step to acquire the pattern matching the touch trajectory previously input].

It would have been obvious to combine Choi’s teaching of an embodiment including a cancellation sub-button arranged on the interface that affects a previously input touch trajectory with the first embodiment taught by Choi that also includes displaying operating objects corresponding to successful matching after processing an input touch trajectory. The motivation for this obvious combination would be to utilize the capabilities of the terminal’s touch screen 

Choi does not explicitly teach that the step of acquiring a touch trajectory inputted by a user on a touch screen comprises: collecting valid touch points on the touch trajectory drawn by the user, acquiring index values of the effective touch points on the touch trajectory, storing the index values of the touch points, calculating the trajectory, and restoring the input trajectory of the user.
Oka teaches acquiring a touch trajectory inputted by a user on a touch panel [see e.g. title and abstract, line 1] that comprises: collecting valid touch points on the touch trajectory drawn by the user [note in col. 4, line 58-col. 5, line11 and col. 5, lines 39-31 the exemplary collection of valid touch points consisting of an initial point of the trajectory A, an end point D and touch points C and D which are sampled at predetermined intervals on the movement locus as shown in fig. 4], acquiring index values of the effective touch points on the touch trajectory [again see col. 4, line 58-col. 5, line11 and col. 5, lines 39-31 and note supplying X and Y coordinates (which can be index values) of the points A, B, C, and D as also shown in fig. 5, steps 102, 107, and 109; Examiner notes that the effective touch points can be broadly interpreted to be the same as the collected valid touch points], storing the index values of the touch points [note again in col. 4, line 58-col. 5, line11 and col. 5, lines 39-31 that the coordinates are supplied to the controller and  saved for further processing as can be seen in fig. 6], calculating the trajectory [note in col. 5, lines 3-41 the calculations of corrected coordinates B’ and C’ for the sampled points B and C; especially note in col. 5, lines 37-40 that the new line chaining the corrected points is closer than the initial detected line], and restoring the input trajectory of the user [again see in col. 5, lines 3-41 the calculations of corrected coordinates B’ and C’ for the sampled points B and C; especially note in col. 5, lines 37-40 that the new line chaining the corrected points (restored trajectory) is closer than the initial detected line].

It would have been obvious to one of ordinary skill in the art having the teachings of Choi and Oka before the effective filing date of the claimed invention to modify Choi’s method by applying Oka’s sequence of acquiring an input touch trajectory including sampling touch points and restoring the trajectory to the touch trajectory acquisition on Choi’s touch screen. The motivation for this obvious combination of teachings would be to enable quick and accurate correction of detected touch loci such as those used for handwriting data entry, as suggested by Oka [see col. 1, lines 53-56].

Regarding claim 2, the rejection of claim 1 is incorporated. Choi further teaches:
when the touch trajectory is matched with a pattern, the step of matching the acquired pattern or character with the operating object-associated information in the preset information database [again see [0106] describing matching certain touch tracks with applications installed and associated functionalities; see also examples in [0132]-[0133] and figs. 4A-B and 5A-B (as described in [0143], [0146], and [0149]-[0152]] comprises: 
acquiring a correspondence relationship between patterns and the operating object-associated information prestored in the preset information database, and matching patterns corresponding to respective pieces of operating object- associated information in the correspondence relationship with the acquired pattern matching the touch trajectory [see e.g. [0132], lines 1-3 indicating correspondence relationships; see again [0109] for prestored mappings in the database]; and 
when the touch trajectory is matched with a character [see the touch trajectories matching characters in figs. 5A and 5B], the step of matching the acquired pattern or character with the operating object-associated information in the preset information database comprises: 
acquiring a correspondence relationship between characters and the operating object-associated information prestored in the preset information database, and matching characters corresponding to respective pieces of operating object-associated information in the correspondence relationship with the acquired character [see e.g. [0150]-[0151] describing character-shaped touch trajectories and their correspondence relationships with functions; see again [0109] for prestored mappings in the database].

Regarding claim 3, the rejection of claim 1 is incorporated. Choi further teaches:
when the touch trajectory is matched with a pattern, the step of matching the acquired pattern or character with the operating object-associated information in the preset information database [again see [0106] describing matching certain touch tracks with applications installed and associated functionalities; see also examples in [0132]-[0133] and figs. 4A-B and 5A-B (as described in [0143], [0146], and [0149]-[0152]] comprises: 
acquiring a correspondence relationship between patterns and the operating object-associated information prestored in the preset information database, and matching patterns corresponding to respective pieces of operating object- associated information in the correspondence relationship with the acquired pattern matching the touch trajectory [see e.g. [0132], lines 1-3 indicating correspondence relationships; see again [0109] for prestored mappings in the database]; and
when the touch trajectory is matched with a character [see the touch trajectories matching characters in figs. 5A and 5B], the step of matching the acquired pattern or character with the operating object-associated information in the preset information database comprises: 
directly matching the acquired character matching the touch trajectory with the operating object-associated information in the preset information database [see direct matching between acquired characters and the associated control functions set by the user; see again [0109] for prestored mappings in the database ].

Regarding claim 4, the rejection of independent claim 1 is incorporated. Choi further teaches that the operating object-associated information in the preset information database includes at least one of a group consisting of a file name, an application name, a contact, a web page search keyword, and an application icon [again see e.g. [0213] indicating the display of an icon corresponding to the controlled function].

Regarding claim 5, the rejection of claim 1 is incorporated. Choi further teaches:
judging whether newly appeared operating object-associated information is stored in the preset information database during the use of the terminal by the user [see [0109]-[0110] and note especially on lines 1-4 of [0110] that functions associated with touch tracks may be added by the user of the terminal]; and 
updating the preset information database with the newly appeared operating object-associated information when it is determined that the newly appeared operating object-associated see [0109]-[0110] and note especially on lines 1-4 of [0110] that additions by the user of the terminal are used to update the storage in the memory].
 
Regarding claim 6, the rejection of claim 1 is incorporated. Choi further teaches:
counting usage habits of the user regarding an operating object corresponding to the operating object-associated information, the usage habits including at least one of a group consisting of usage time, number of uses, and usage frequency [see e.g. [0138] and especially note tracking usage time of certain applications by a certain user, thus identifying the most recently executed application for that particular user]; and 
determining a usage possibility of the operating object by the user according to the usage habits, and sequencing the operating object-associated information in the preset information database according to the usage possibility [again see [0138] and note displaying an executed screen of the most recently executed application for that particular user thus sequencing the information according to a usage possibility based on counting the usage habits in that manner].

Regarding claim 9, the rejection of claim 1 is incorporated. Choi further teaches:
collecting operation habits of the user on the terminal during the use of the terminal, the operation habits including, when a touch trajectory is input, a shape of the touch trajectory and a corresponding operation purpose [see [0138] indicating a shape of a touch trajectory that is a signature indicating the user in a user-specific manner and a corresponding operation purpose of unlocking the screen and displaying an executed screen of the most recently executed application]; and 
see [0139], lines 6-7 indicating acquiring the input user-specific signature], the method further comprises: 
pre-determining the corresponding operation purpose of the touch trajectory according to the shape of the touch trajectory and the operation habits [again see [0138]-[0139]], and performing the step of acquiring from the preset first database the pattern or character matching the touch trajectory only when the pre-determined operation purpose is to display the operating object corresponding to the operating object- associated information successfully matched [note in [0138]-[0139] the display of the user specific page based on user customized touch trajectory shape and previous operation habits].

Regarding claim 19, the rejection of claim 1 is incorporated. Choi further teaches a non-transitory storage medium having one or more program stored thereon, wherein when the program is executed by a processor, the processor implements the convenient operating method [see [0074]-[0075]].


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Oka, as applied to independent claim 1 above, and further in view of OH et al., US PGPUB 2010/0162182 A1 (hereinafter as OH).

Regarding claim 7, the rejection of independent claim 1 is incorporated. Choi further teaches that:
see portions cited in the independent claims] comprises: acquiring a touch trajectory input by the user on a preset operation interface [see e.g. the preset interface 151 in (a) of fig. 4A and [0142] and acquiring a touch track as shown in (b) of fig. 4A and described in [0143]]; and 
the step of displaying the operating object corresponding to the operating object-associated information successfully matched comprises: displaying the operating object corresponding to the operating object- associated information successfully matched on the preset operation interface [again see [0213] indicating the display of an icon corresponding to the controlled function, which is in turn identified based on successful matching following an identified touch track, as per [0143]].

Choi/Oka, however, does not explicitly teach the following:
a shortcut button including a first sub-button arranged on an operation interface of the terminal; and
before acquiring the touch trajectory inputted by the user on the touch screen: calling a preset operation interface when the user triggers the first sub-button.

OH teaches:
a shortcut button including a first sub-button arranged on an operation interface of a terminal [see lock indicator 310 shown in fig. 3; note that the first sub-button in this case is the shortcut button and is broadly interpreted as included in it]; and
before acquiring a touch trajectory inputted by a user on the touch screen: calling a preset operation interface when the user triggers the first sub-button [note calling the preset screen having the unlocked icon when the user triggers the lock indicator (see [0072]-[0073]) before the acquisition of a touch trajectory inputted by the user (see fig. 1 and note the display of the unlocking object at 109 prior to the touch event inquiry at 111 and acquiring the gesture input at 115)].

It would have been obvious to one of ordinary skill in the art having the teachings of Choi, Oka, and OH before the effective filing date of the claimed invention to modify Choi’s method by using OH’s feature of including a soft button to initiate acquiring the touch trajectory by the user on a certain preset interface. The motivation for this obvious combination of teachings would be to provide a means for preventing unintended input results when in a standby mode, for instance, as suggested by OH [see [0006]].


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable Choi in view of Oka, as applied to independent claim 1 above, and further in view of Westerman et al., US PGPUB 2008/0316183 A1 (hereinafter as Westerman).

Regarding claim 8, the rejection of independent claim 1 is incorporated. Choi/Oka does not explicitly teach while acquiring the touch trajectory inputted by the user on the touch screen, the method further comprises performing either of the operations of: 
acquiring a pressure value of the touch trajectory on the touch screen, and performing the step of acquiring from the preset first database the pattern or character matching the touch trajectory only when the pressure value satisfies a preset pressure condition; otherwise, not 
acquiring duration of the user inputting the touch trajectory on the touch screen, and not performing the step of acquiring from the preset first database the pattern or character matching the touch trajectory when the duration of the user inputting the touch trajectory exceeds a preset duration.

Westerman teaches a method [abstract] wherein while acquiring a touch trajectory inputted by a user on a touch screen [see [0019], lines 1-5], the method further comprises:
acquiring duration of the user inputting the touch trajectory on the touch screen, and not performing the action related to the detection of the touch trajectory input when the duration of the user inputting the touch trajectory exceeds a preset duration [see last 4 lines of [0019] indicating not interpreting the gesture as a trajectory touch if its duration exceeds a timeout threshold].

It would have been obvious to one of ordinary skill in the art having the teachings of Choi, Oka, and Westerman before the effective filing date of the claimed invention to modify Choi’s touch trajectory gesture interpretation by specifying an upper limit for the duration of the user input, as per Westerman’s teaching. The motivation for this obvious combination of teachings would be to enable utilizing the duration of a gesture for differentiating between certain touch trajectory gesture inputs, thus offering a variety of distinct gestures.


Claims 11-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Oka and IM, US PGPUB 2016/0188199 A1 (hereinafter as IM).

Regarding independent claim 11, Choi also teaches a convenient operating terminal, the terminal comprising: 
a first acquiring module configured to acquire a touch trajectory [see e.g. [0102] describing a touch track as a movement trace of the touch applied to the display unit and [0105] indicating a time-series sensing of the touch movement; the first acquiring module is the controller that senses the touch input and the processing that detects the trajectory; see [0011] and fig. 1];
a second acquiring module configured to acquire from a preset first database a pattern or character matching the touch trajectory [see e.g. [0072] indicating pattern or character recognition; see [0109] describing a preset memory 140 storing the touch tracks; see [0106] indicating communicating with the database for matching items; the second acquiring module is the controller that compares the sensed touch track with the memory entries; see [0109] and fig. 1];
a matching module configured to match the acquired pattern or character with operating object-associated information in a preset information database, the operating object-associated information being relevant information of a corresponding operating object [again see [0106] describing matching certain touch tracks with applications installed and associated functionalities; see also examples in [0132]-[0133] and figs. 4A-B and 5A-B (as described in [0143], [0146], and [0149]-[0152]; the matching module is the controller that compares the sensed touch track with the memory entries; again see [0109] and fig. 1; see also [0132] for instance]; 
a display module configured to display the operating object corresponding to the operating object-associated information successfully matched under the condition that the matching module matches successfully [see e.g. [0213] indicating the display of an icon corresponding to the controlled function, which is in turn identified based on successful matching following an identified touch track, as per [0143]; the display module is the touchscreen display described e.g. in [0011]];
first cancel module configured to cancel a previous touch trajectory input by the user under the condition that a preset cancel gesture input by the user on the touch screen is further acquired after the first acquiring module acquires the touch trajectory input on the touch screen by the user, and control the second acquiring module to stop acquiring from the preset first database the pattern or character matching the touch trajectory [note figs. 11A and the description in [0182] where a user has input a touch trajectory (of the signature) on the touch screen; further note that touching the “CANCEL” option (a present cancel gesture input) shown in fig. 11A (d) would trigger cancellation of a step to acquire the pattern matching the touch trajectory previously input]; and 
a second cancel module configured to cancel a previous touch trajectory input by the user under the condition that the user triggers a sub-button after the first acquiring module acquires the touch trajectory input on the touch screen by the user, and control the second acquiring module to stop acquiring from the preset first database the pattern or character matching the touch trajectory [note figs. 11A and the description in [0182] where a user has input a touch trajectory (of the signature) on the touch screen; further note in fig. 11A (d) the sub-button shortcut indicating the “CANCEL” option on the graphical user interface which would trigger cancellation of a step to acquire the pattern matching the touch trajectory previously input].

Choi does not explicitly teach that the acquisition of the touch trajectory comprises collecting valid touch points on the touch trajectory drawn by a user, acquiring index values of the effective touch points on the touch trajectory, storing the index values of the touch points, calculating the trajectory, and restoring the input trajectory of the user.
Neither does it teach that the preset cancel gesture includes sliding two fingers downward on the touch screen.

Oka teaches acquiring a touch trajectory that comprises: collecting valid touch points on the touch trajectory drawn by a user [note in col. 4, line 58-col. 5, line11 and col. 5, lines 39-31 the exemplary collection of valid touch points consisting of an initial point of the trajectory A, an end point D and touch points C and D which are sampled at predetermined intervals on the movement locus as shown in fig. 4], acquiring index values of the effective touch points on the touch trajectory [again see col. 4, line 58-col. 5, line11 and col. 5, lines 39-31 and note supplying X and Y coordinates (which can be index values) of the points A, B, C, and D as also shown in fig. 5, steps 102, 107, and 109; Examiner notes that the effective touch points can be broadly interpreted to be the same as the collected valid touch points], storing the index values of the touch points [note again in col. 4, line 58-col. 5, line11 and col. 5, lines 39-31 that the coordinates are supplied to the controller and  saved for further processing as can be seen in fig. 6], calculating the trajectory [note in col. 5, lines 3-41 the calculations of corrected coordinates B’ and C’ for the sampled points B and C; especially note in col. 5, lines 37-40 that the new line chaining the corrected points is closer than the initial detected line], and restoring the input trajectory of the user [again see in col. 5, lines 3-41 the calculations of corrected coordinates B’ and C’ for the sampled points B and C; especially note in col. 5, lines 37-40 that the new line chaining the corrected points (restored trajectory) is closer than the initial detected line].
It would have been obvious to one of ordinary skill in the art having the teachings of Choi and Oka before the effective filing date of the claimed invention to modify Choi’s acquisition by applying Oka’s touch trajectory acquisition steps including sampling touch points and restoring the trajectory. The motivation for this obvious combination of teachings would be to enable quick and accurate correction of detected touch loci such as those used for handwriting data entry, as suggested by Oka [see col. 1, lines 53-56].

Choi/Oka still does not explicitly teach that the preset cancel gesture includes sliding two fingers downward on the touch screen.

IM teaches a preset gesture including sliding two fingers downward on a touch screen that terminates a previous operation of displaying a text input screen image [see [0153] and fig. 13; note that the gesture including dragging two fingers downwards closes a screen image for text input].
It would have been obvious to one of ordinary skill in the art having the teachings of Choi, Oka, and IM before the effective filing date of the claimed invention to modify Choi’s cancellation gesture by using OH’s two-finger downward-sliding gesture to initiate stopping the acquisition of the pattern or character matching the touch trajectory previously input by Choi. 

Regarding claim 12, the rejection of claim 11 is incorporated. Choi further teaches that the matching module is configured to: 
acquire, when the touch trajectory is matched with a pattern [see the touch trajectories matching patterns such as that in fig. 4A] , a correspondence relationship between patterns and the operating object-associated information prestored in the preset information database, and match patterns corresponding to respective pieces of operating object-associated information in the correspondence relationship with the acquired pattern matching the touch trajectory [see e.g. [0132], lines 1-3 indicating correspondence relationships; see again [0109] for prestored mappings in the database]; and
acquire, when the touch trajectory is matched with a character [see the touch trajectories matching characters in figs. 5A and 5B], a correspondence relationship between characters and the operating object- associated information prestored in the preset information database, and match characters corresponding to respective pieces of operating object-associated information in the correspondence relationship with the acquired character matching the touch trajectory, or directly match, when the touch trajectory is matched with a character, the acquired character matching the touch trajectory with the operating object-associated information in the preset information database [see e.g. [0150]-[0151] describing character-shaped touch trajectories and their correspondence relationships with functions; see again [0109] for prestored mappings in the database].

Regarding claim 13, the rejections of independent claim 11 is incorporated. Choi further teaches that the operating object-associated information in the preset information database includes at least one of a group consisting of a file name, an application name, a contact, a web page search keyword, and an application icon [again see e.g. [0213] indicating the display of an icon corresponding to the controlled function].

Regarding claim 14, the rejection of claim 11 is incorporated. Choi further teaches that the terminal further comprises at least one of: 
an updating module [see controller in fig. 1] configured to judge whether newly appeared operating object-associated information is stored in the preset information database while a user uses the convenient operating terminal [see [0109]-[0110] and note especially on lines 1-4 of [0110] that functions associated with touch tracks may be added by the user of the terminal], and update the preset information database with the newly appeared operating object-associated information when it is determined that the newly appeared operating object-associated information is not stored in the preset information database [again see [0109]-[0110] and note especially on lines 1-4 of [0110] that additions by the user of the terminal are used to update the storage in the memory]; and
a statistics module and an arrangement module [see controller in fig. 1], wherein the statistics module is configured to count usage habits of the user regarding an operating object corresponding to the operating object-associated information; and the arrangement module is configured to determine a usage possibility of the operating object by the user according to the usage habits, and sequence the operating object-associated information in the preset information database according to the usage possibility [see [0138] and note displaying an executed screen of the most recently executed application for that particular user thus sequencing the information according to a usage possibility based on counting the usage habits in that manner], wherein the usage habits include at least one of a group consisting of usage time, number of uses, and usage frequency [again see [0138] and especially note tracking usage time of certain applications by a certain user, thus identifying the most recently executed application for that particular user].

Regarding claim 18, the rejection of claim 11 is incorporated. Choi further teaches:
a collecting module [see controller in fig. 1] configured to collect operation habits of the user on the terminal during the use of the terminal, the operation habits including, when a touch trajectory is input, a shape of the touch trajectory and a corresponding operation purpose [see [0138] indicating a shape of a touch trajectory that is a signature indicating the user in a user-specific manner and a corresponding operation purpose of unlocking the screen and displaying an executed screen of the most recently executed application]; 
a pre-determining module [see controller in fig. 1] configured to pre-determine the corresponding operation purpose of the touch trajectory according to the shape of the touch trajectory and the user habits [again see [0138]-[0139]] after the first acquiring module acquires the touch trajectory input on the touch screen by the user [see [0139], lines 6-7 indicating acquiring the input user-specific signature], and the second acquiring module is further configured to: perform the operation of acquiring from the preset first database the pattern or character matching the touch trajectory only when the pre-determined corresponding operation purpose is to display the operating object corresponding to the operating object-associated information successfully matched [note in [0138]-[0139] the display of the user specific page based on user customized touch trajectory shape and previous operation habits.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Oka and IM (as applied to independent claim 11) and further in view of OH.

Regarding claim 15, the rejection of independent claim 11 is incorporated. Choi further teaches that:
the first acquiring module is configured to acquire a touch trajectory input by the user on a preset operation interface [see e.g. the preset interface 151 in (a) of fig. 4A and [0142] and acquiring a touch track as shown in (b) of fig. 4A and described in [0143]]; and 
the display module is configured to display the operating object corresponding to the operating object-associated information successfully matched on the preset operation interface [again see [0213] indicating the display of an icon corresponding to the controlled function, which is in turn identified based on successful matching following an identified touch track, as per [0143]].

Choi/Oka/IM, however, does not explicitly teach the following:
a shortcut button including a first sub-button arranged on an operation interface of the convenient operating terminal; and
that the convenient operating terminal further includes a calling module configured to call a preset operation interface when the user triggers the first sub-button.

OH teaches:
see lock indicator 310 shown in fig. 3; note that the first sub-button in this case is the shortcut button and is broadly interpreted as included in it]; and
a terminal that includes a calling module configured to call a preset operation interface when the user triggers the first sub-button [note calling the preset screen having the unlocked icon when the user triggers the lock indicator (see [0072]-[0073]) before the acquisition of a touch trajectory inputted by the user (see fig. 1 and note the display of the unlocking object at 109 prior to the touch event inquiry at 111 and acquiring the gesture input at 115)].

It would have been obvious to one of ordinary skill in the art having the teachings of Choi, Oka, IM, and OH before the effective filing date of the claimed invention to modify Choi’s terminal by using OH’s feature of including a soft button to initiate acquiring the touch trajectory by the user on a certain preset interface. The motivation for this obvious combination of teachings would be to provide a means for preventing unintended input results when in a standby mode, for instance, as suggested by OH [see [0006]].


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Oka and IM (as applied to independent claim 11) and further in view of HORODEZKY, US PGPUB 2011/0057953 A1 (hereinafter as HORODEZKY).

Regarding claim 16, the rejection of independent claim 11 is incorporated. Choi/Oka/IM does not explicitly teach that:

the second acquiring module is configured to acquire from the preset first database the pattern or character matching the touch trajectory only when the pressure value satisfies a preset pressure condition; otherwise, not acquire from the preset first database the pattern or character matching the touch trajectory.

HORODEZKY teaches acquiring pressure on a touch screen [see [0042], line 14].
HORODEZKY further teaches not acquiring a mapping function to a pattern or character matching a touch trajectory with a mere touch [see [0042] and note that just touching the screen and tracing a shape will not cause a guide wheel to appear].
HORODEZKY further teaches acquiring a mapping function only when the pressure value satisfies a preset pressure condition [again see [0042] and note that pressing the touchscreen will cause the wheel to appear whereas mere touching and tracing will not, thus indicating a preset pressure condition that differentiates a casual touch from a press].

It would have been obvious to one of ordinary skill in the art having the teachings of Choi, Oka, IM, and HORODEZKY before the effective filing date of the claimed invention to modify the acquisition of Choi’s pattern or character matching the touch trajectory to specify acquiring it only when the pressure value satisfies a preset pressure condition, as per HORODEZKY’s teaching. The motivation for this obvious combination of teachings would be .


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Oka and IM (as applied to independent claim 11) and further in view of Westerman.

Regarding claim 17, the rejection of independent claim 11 is incorporated. Choi/Oka/IM does not explicitly teach that the second acquiring module is configured to not perform the operation of acquiring from the preset first database the pattern or character matching the touch trajectory when the duration of the user inputting the touch trajectory exceeds a preset duration while the first acquiring module acquires the touch trajectory input on the touch screen by the user.

Westerman teaches not performing the action related to the detection of a certain touch trajectory input when the duration of the user inputting the touch trajectory exceeds a preset duration [see last 4 lines of [0019] indicating not interpreting the gesture as a trajectory touch if its duration exceeds a timeout threshold] while acquiring the touch trajectory on the touch screen [see [0019], lines 1-5].

It would have been obvious to one of ordinary skill in the art having the teachings of Choi, Oka, IM, and Westerman before the effective filing date of the claimed invention to modify Choi’s touch trajectory gesture interpretation by specifying an upper limit for the 


Response to Arguments
Applicant’s amendment to the claims in regards to the previously presented various informalities have been fully considered and are persuasive.  These objections to the claims have been withdrawn. Applicant, however, is referred to the claim objection newly presented above.

In regards to Applicant’s prior art arguments with respect to the amended limitations of the independent claims, Examiner respectfully notes that the newly cited reference, Oka, is now being relied upon to teach these limitations.


In regards to Applicant’s prior art argument regarding the sub-button of claim 1, Examiner respectfully notes that the argument is discussing the soft sub-button shown in (c) of fig. 11B of Choi, whereas the rejection cites the sub-button shortcut indicating the “CANCEL” option on the graphical user interface in fig. 11A (d) (described in [0182]) which would trigger cancellation of a step to acquire the pattern matching the touch trajectory previously input. Examiner respectfully asserts that this cited embodiment of Choi sufficiently teaches the sub-button of claim 1. The rejection further provides motivation to combine the different embodiments taught by Choi. For further details, Applicant is respectfully referred to the full rejection presented above.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20150002435 A1
Projector, figure input/display apparatus, portable terminal, and program
Shimizu; Hiroshi et al.
US 20140204036 A1
Predicting touch input
Schillings; Benoit et al.
US 20140240322 A1
Redrawing Recent Curve Sections For Real-Time Smoothing
Brumer; Eric et al.
US 20140253815 A1
Input apparatus, display apparatus, and control methods thereof
LEE; Myoung-jun et al.
US 9374547 B2
Input apparatus, display apparatus, and control methods thereof
LEE; Myoung-jun et al.
US 20100169842 A1
Control Function Gestures
Migos; Charles J.
US 9891809 B2
User terminal device and controlling method thereof
Jung; Jong-woo et al.
US 9182905 B2
Method for inputting command in mobile terminal using drawing pattern and mobile terminal using the same
Lee; Sang Hyuck et al.
US 8094941 B1
Character recognition for overlapping textual user input
Rowley; Henry A. et al.
US 5559897 A
Methods and systems for performing handwriting recognition from raw graphical image data
Brown; Michael K. et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA S AYAD whose telephone number is (571)272-2743.  The examiner can normally be reached on Monday-Friday, 7:30 am - 4:30 pm. Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA S AYAD/Examiner, Art Unit 2145                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145